Citation Nr: 9931683	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to service connection for pericarditis.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to an original compensable evaluation for 
right ear hearing loss.

5. Entitlement to an original evaluation in excess of 10 
percent for hypertension.

6.  Entitlement to an effective date earlier than October 30, 
1995, for the grant of service connection for all service-
connected disabilities.  


INTRODUCTION

The veteran had active military service from May 1978 to 
August 1994.

This matter arises from an August 1996 rating determination 
of the Roanoke Department of Veterans Affairs (VA) Regional 
Office (RO).  During the course of this appeal, the veteran 
moved to California.  The most recent supplemental statements 
of the case have been issued from the San Diego office.  
Thus, this office has been listed on the title page of this 
decision.  

During the course of this appeal, the veteran perfected the 
issues of entitlement to service connection for residuals of 
removal of basal cell carcinoma of the scapula region; rectal 
skin tags; a right shoulder disorder; a neck disorder; a low 
back disorder; and tarsal tunnel syndrome of the left foot.  
In an October 1998 rating determination, the San Diego RO 
granted service connection for rectal skin tags; status post 
basal cell excision of the left posterior chest; tarsal 
tunnel syndrome of the left foot; chronic cervicothoracic 
strain with cervical disc space narrowing; chronic 
lumbosacral strain; and tendinitis of the right shoulder.  
This action constitutes a full grant of the benefits sought 
with regard to these issues.  As such, these issues are no 
longer before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed Cir. 1997).

As the veteran noted disagreement with the assignment of the 
initial disability evaluations granted in the August 1996 
rating determination and properly perfected his appeal, the 
propriety of the rating during the time period from the date 
of his requests for service connection are currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the RO has considered the appropriate evaluation for 
the entire period since the effective date of the grants of 
service connection. 



FINDINGS OF FACT

1.  There is competent evidence that the veteran had 
pericarditis inservice and possible current pericarditis, or 
residuals thereof, related to service.

2.  There is no competent evidence of a current left ear 
hearing loss as defined for VA purposes.

3.  High cholesterol is not a disability for which service 
connection may be granted.

4.  The veteran's hearing acuity for the left ear is at level 
I.

5.  The veteran's diastolic pressure is not predominantly 110 
or more and his systolic pressure is not predominantly 200 or 
more.


CONCLUSIONS OF LAW

1. The claim for service connection for pericarditis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran lacks legal entitlement under the law to 
service connection for high cholesterol.  38 U.S.C.A. § 1110, 
1131, 5107(a) (West 1991).

4.  The criteria for a 10 percent evaluation for hearing loss 
of the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85 Code 6800 (1998); 
38 C.F.R. §§ 4.85, 4.86 (1999).  

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  If the disorder is 
sensorineural hearing loss, service connection may be granted 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).



Pericarditis

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim for service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the instant case there is competent evidence of inservice 
pericarditis.  The findings on the most recent VA 
examinations demonstrate findings of cardiomegaly, a possible 
residual of pericarditis, and a relationship of this 
disability to the veteran's prior pericarditis.  Thus, 
competent evidence of a current disability and of a nexus 
between that disability and service has been provided.

Accordingly, the Board finds that the veteran's claim is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.


Left Ear Hearing Loss

As previously noted, the threshold question that must be 
resolved with regard to the veteran's claim is whether he has 
presented evidence that his claim is well grounded.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or is capable of substantiation.  Epps.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1999), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

A review of the record demonstrates that at the time of a 
July 1977 pre-commission physical, the veteran was found to 
have decibel level readings of 15, 15, 15, 15, 15, and 30 at 
the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels in his 
left ear.

At the time of a February 20, 1980, audiological examination, 
the veteran was found to have decibel level readings of 15, 
15, 5, 10, 15, and 25, in the left ear, at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz.  At the time of a February 27, 
1980, audiological evaluation, the veteran was found to have 
decibel level readings of 10, 10, 5, 10, 15, and 25, in the 
left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  

At the time of a September 1983 triennial examination, the 
veteran was found to have decibel level readings of 15, 20, 
15, 20, 35, and 40, in the left ear, at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz levels.  

In September 1986, the veteran was found to have decibel 
level readings of 10 5, 5, 15, 25, and 35, in the left ear at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  In August 1988, 
decibel level readings of 10, 5, 0, 10, 20, and 30, were 
recorded for the left ear at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz.  

At the time of a January 1990 audiological evaluation the 
veteran was found to have decibel level readings of 20, 15, 
10, 20, 35, and 40 in the left ear at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  

On the veteran's March 1994 separation examination, decibel 
level readings of 10, 5, 0, 20, 30, and 35, in the left ear, 
were reported at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  
On his April 1994 separation report of medical history, the 
veteran checked the "no" box when asked if he was having or 
if he had had trouble with his ears.  

In December 1997, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that loud noises bothered him.  He also noted that 
he had spent 13 years onboard ship, with various duties 
including weapons, engineering, operations, and ship driving.  
The veteran indicated that he had been exposed to firearms, 
missiles, and engineering noise.  He stated that since 
service he had worked in a quiet office environment.  

Audiological testing revealed decibel level readings of 15, 
10, 5, 20, and 35, in the left ear at 500, 100, 2000, 3000, 
and 4000 Hertz.  Speech recognition testing was 96 percent.  
A diagnosis of normal hearing through 3000 Hertz then sloping 
to a mild sensorineural hearing loss from 4000 Hertz to 6000 
Hertz and recovering to normal at 8000 Hertz was rendered at 
that time.  

While the Board notes that the veteran was found to have a 
hearing loss as defined by Hensley on at least on several 
occasions during service and at the time of his December 1997 
VA examination, the decibel level readings and speech 
recognition scores reported on the most recent VA examination 
demonstrate that he does not have a present hearing loss as 
defined under 38 C.F.R. § 3.385.  Although the veteran has 
expressed his belief that he currently has a left ear hearing 
loss which is related to service, he is not medically 
qualified to diagnose a current hearing loss within the 
meaning of 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see Clyburn v. West, 12 Vet. App. 296 (1999).  
The veteran's claim for service connection is not well 
grounded as there is no competent evidence of a current left 
ear hearing loss for VA rating purposes.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); see Gilpin v. Brown,  155 
F.3d 1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


High Cholesterol

Service medical records demonstrate that laboratory studies 
performed in conjunction with the veteran's March 1994 
service separation examination revealed cholesterol of 216 
mg/dl (milligrams per deciliter), with "reference range" 
from 100 to 200.

In December 1997, the veteran was afforded a VA heart and 
hypertension examination.  At the time of the examination, 
the veteran was noted to have had pericarditis on his 18th 
birthday.  The veteran was hospitalized on three separate 
occasions during service for tightness in the chest and 
dyspnea.  He noted that he currently had no dyspnea on 
exertion.  He also reported having no angina.  The veteran 
noted feeling uncomfortable in his chest from time to time 
but indicated that he had recently had this checked out and 
was found to be normal.  There was no evidence of any acute 
cardiac illness other than pericarditis.  The veteran also 
had not had any coronary occlusion or thrombosis, congestive 
heart failure, acute rheumatic heart disease, or heart 
surgery.  There were also no valvular problems.  An EKG 
performed several weeks prior to the examination was normal.  
The veteran reported that he had not had any problems in 10 
years.  

Physical examination of the heart revealed no thrills, 
thrusts, murmurs, or enlargement.  The chest was clear to 
auscultation and percussion.  There were no cardiac 
arrhythmias and no evidence of heart failure, pedal edema, or 
liver enlargement.  An EKG performed at the time of the 
examination revealed normal results.  Laboratory studies 
revealed cholesterol of 249 mg/dl (milligrams per deciliter), 
with "reference range" from 140 to 240 and triglycerides of 
230 mg/dl with "reference range" from 30 to 200.  Diagnoses 
of past pericarditis, resolved, and hyperlipidemia, were 
rendered.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991).

The veteran has claimed that service connection should be 
awarded for his high cholesterol.  In regard to whether this 
claim is well grounded, it is noted that the Court has held 
that the concept of "well grounded" is limited to the 
character of the evidence submitted by the claimant.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As previously noted, the veteran is claiming entitlement to 
service connection for high cholesterol.  However, service 
connection may only be granted for a disability the result of 
disease or injury incurred in or aggravated by service.  High 
cholesterol in and of itself is only a laboratory result and 
is not a disability.  Therefore, this condition is not a 
disability for which compensation may be awarded.

Should the veteran develop an identifiable disability in the 
future, he may again apply for service connection.  He should 
submit with such a claim medical evidence indicating that 
there is a causal link between that disability and high 
levels of cholesterol shown in service.


Increased Evaluations

Initially, the Board finds that the veteran's claims for 
entitlement to increased evaluations for right ear hearing 
loss and hypertension are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


Right Ear Hearing Loss

The veteran contends that the evaluation of his service 
connected hearing loss of the right ear is insufficient to 
reflect its current level of severity.  He believes that his 
disability is severe enough to warrant a compensable rating. 

The VA has changed the regulations pertaining to the 
evaluation of hearing loss since the arrival of the veteran's 
appeal at the Board.  These changes became effective June 10, 
1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA.   
38 C.F.R. § 4.85 (1999).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The veteran has already 
been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Similarly, the veteran's nonservice-connected 
hearing loss of the left ear was treated as normal in his 
evaluation by the RO, as is required by the new regulations.  
Therefore, the Board is able to evaluate this claim under the 
new regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 38 C.F.R. § 4.85 (1999).  

The record shows that entitlement to service connection for 
hearing loss of the right ear was established in the August 
1996 rating determination.  

At his December 1997 VA audiological examination, the veteran 
had had pure tone thresholds of 5, 5, 35, and 60 for the 
right ear at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The average threshold was 26 decibels, and the speech 
discrimination was 92 percent.  As previously noted, the left 
ear had pure tone thresholds of 10, 5, 20, and 35 decibels at 
these same frequencies.  This equates to an average threshold 
of 18 decibels.  Speech discrimination was 96 percent.  The 
summary of the test results was normal hearing through 2000 
Hertz then sloping from mild at 3000 Hertz to moderately 
severe sensorineural hearing loss at 4000 Hertz then 
recovering to mild at 8000 Hertz in the right ear.  The ear 
examination conducted revealed normal findings.  

The Board finds that entitlement to an increased evaluation 
for hearing loss of the right ear is not merited under either 
the old or new regulations.  As the Board noted earlier, 
where a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss is to be 
considered normal for the purpose of computing the service-
connected disability rating, unless the veteran is totally 
deaf in both ears.  The Board has considered the veteran's 
argument that his hearing loss has increased.  However, the 
evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The December 1997 VA examination shows 
that the veteran has an average pure tone threshold of 26 
decibels for the right ear with 92 percent speech 
discrimination.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss of the right ear is at level I, 
and that, therefore, a compensable rating is not warranted.  
38 C.F.R. § 4.85, Code 6100 (1998); 38 C.F.R. § 4.85. (1999).  
The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) and 38 C.F.R. § 4.86, but the results of the 
December 1997 VA examination clearly show that these 
provisions are not applicable in this case.  


Hypertension

Service connection is presently in effect for hypertension, 
which has been assigned a 10 percent disability evaluation.  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97. Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
38 C.F.R. § 4.104 (1997).  

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(1998).  

At the time of the veteran's March 1994 service separation 
examination, normal findings for the heart were reported.  
The veteran's blood pressure was initially found to be 
144/100.  A subsequent re-check in April 1994 revealed a 
blood pressure reading of 154/84.  The veteran was noted to 
be on Procardia. 

At the time of a December 1997 VA examination, the chest was 
clear to auscultation and percussion.  Examination of the 
heart revealed no thrills, thrusts, murmurs, or enlargement  
There were no cardiac arrhythmias and no evidence of heart 
failure, pedal edema, or liver enlargement.  An EKG performed 
at the time of the examination revealed normal results.  
Blood pressure readings were 122/75 in the recumbent 
position, 120/75 in the sitting position, and 120/72 in the 
standing position.  The veteran was noted to be on Vistaril.  

Upon review of the medical evidence of record, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  The criteria for a 20 percent rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, which requires 
diastolic pressure of predominantly 110 or more under both 
the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria, are not 
met.  As demonstrated above, diastolic blood pressure 
readings, particularly in the recent past, have clearly been 
below 110.  The veteran has not been found to have a systolic 
pressure of 200 or more on any VA examination.  Although the 
veteran's argument as to the merits of an increased 
evaluation due to the severity of his hypertension is noted, 
it is not substantiated in view of the evidence of record and 
the applicable diagnostic criteria.  A schedular rating in 
excess of 10 percent is not warranted. 


Extraschedular Consideration

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disabilities.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The veteran has submitted a well-grounded claim of 
entitlement to service connection for pericarditis.  

Service connection for a left ear hearing loss is denied.  

Service connection for high cholesterol is denied.

An original compensable evaluation for right ear hearing loss 
is denied.

An original evaluation in excess of 10 percent for 
hypertension is denied.  


REMAND

With regard to the issue of service connection for 
pericarditis, the Board notes that on his July 1977 report of 
medical history, the veteran indicated that he had pleurisy 
and pericarditis when in high school but that he had had no 
problems since that time.  Service medical records 
demonstrate that he was treated for pericarditis on several 
occasions while inservice. 

At the time of a December 1997 VA examination, the veteran 
was noted to have had pericarditis on his 18th birthday.  The 
veteran indicated that he had been hospitalized on three 
separate occasions during service for tightness in the chest 
and dyspnea.  He stated that he currently had no dyspnea on 
exertion.  He also reported having no angina.  The veteran 
indicated that he felt uncomfortable in his chest from time 
to time but noted that he had had this recently checked out 
and was found to be normal.  There was no evidence of any 
acute cardiac illness other than pericarditis.  The veteran 
reported that he had not had any coronary occlusion or 
thrombosis, congestive heart failure, acute rheumatic heart 
disease, or heart surgery.  There were also no valvular 
problems.  An EKG performed several weeks prior to the 
examination was normal.  The veteran reported that he had not 
had any problems in 10 years.  Physical examination of the 
heart revealed no thrills, thrusts, murmurs, or enlargement.  
The chest was clear to auscultation and percussion.  There 
were no cardiac arrhythmias and no evidence of heart failure, 
pedal edema, or liver enlargement.  An EKG performed at the 
time of the examination revealed normal results.

However, chest x-rays revealed borderline cardiomegaly 
without specific chamber enlargement.  Moreover, the 
radiologist indicated that a CT evaluation of the heart or 
echocardiogram for paracardial effusion might be helpful in 
making a determination.  

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

With regard to the veteran's request for an earlier effective 
date for service connection for his service-connected 
disabilities, the Board notes that the veteran has 
continuously argued that he submitted his compensation 
package to the VA on August 31,1995, within one year of his 
separation from service.  The Board observes that the 
veteran's application for compensation and pension is signed 
by the veteran and dated August 30, 1995.  The actual stamped 
date of receipt at the Washington, DC, RO is October 30, 
1995.  In a March 1996 letter, the veteran indicated that he 
dropped off his VA package at the Naval Hospital as he had 
been instructed to do during VA presentations given as part 
of his retirement process.  The veteran reported that he had 
submitted a three inch binder containing his package.  He 
noted that in mid-September 1995 his father received the 
entire package along with a cover letter indicating that he 
had omitted a form.  The veteran noted that he filled out the 
form and returned the package to Bethesda Naval Hospital.  

In his October 1996 notice of disagreement, the veteran again 
requested an earlier effective date for his service-connected 
disabilities.  

In a January 1999 letter, the veteran indicated that he had 
submitted his compensation package to the VA representative 
at the Naval Hospital on August 31, 1995.  In support of his 
claim, the veteran submitted a photocopy of a document which 
indicated that he had dropped off his medical and dental 
records for VA review in Room 1314 at NNMC, Bethesda on 
Thursday, 31 August 1995.  The letter was signed and 
witnessed and was dated August 31, 1995.  The Board is of the 
opinion that further development is necessary to determine 
the correct effective date. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran forward copies of any papers or 
documents which he relied upon when 
filing his claim at the Bethesda Naval 
Hospital.  The veteran should also 
clarify whether the individual who 
received the paperwork at Bethesda Naval 
Hospital was a representative of a 
service organization or was employed by 
VA.  The veteran should also be requested 
to provide any additional information in 
support of his claim.  Thereafter, the RO 
should contact both Bethesda Naval 
Hospital and the Washington, DC, RO, and 
request that they provide information as 
to whether a VA employee was on the 
premises of Bethesda Naval Hospital to 
receive compensation claims on behalf of 
veterans in August 1995.  The RO should 
forward a copy of the August 31, 1995, 
witnessed letter to both the Washington 
DC RO and the Bethesda Naval Hospital in 
order to assist these facilities in 
providing answers to the above listed 
question.  

2.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any pericarditis both prior to and 
subsequent to service.  Specific emphasis 
should be placed upon obtaining any 
treatment records relating to the 
preservice pericarditis.  After securing 
the necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.

3.  Thereafter, the RO should arrange for 
a VA cardiology examination to determine 
the nature and etiology of any 
pericarditis or its residuals that may be 
present.  The claims folder and a copy of 
this remand must be made available for 
review prior to the examination.  All 
appropriate tests and studies, including 
an echocardiogram and/or a CT scan of the 
heart, should be performed and all 
findings must be reported in detail.  

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have 
pericarditis or residuals of 
pericarditis?  If so, what is the 
etiology of this disorder? 

(b) Did the veteran have pericarditis or 
residuals of pericarditis at the time of 
his entrance into service, and if so, 
what was the nature of this disability? 

(c) If the veteran entered service with 
pericarditis or its residuals, did this 
disorder increase in severity during 
service and if so, did the increase in 
severity represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for pericarditis and 
the issue of entitlement to an effective 
date earlier than October 30, 1995, for 
the grant of service connection for the 
veteran's currently service-connected 
disabilities.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	T. S. Kelly
	Acting Member, Board of Veterans' Appeals







